By the court.
The plaintiff should have applied in bank. Here we can give him no redress. It would be manifest error to try this cause where the teste of the writs of the venire facias, and distringas juratores, 'must necessarily be on the same day.
But we think it very clear, that the habeas corpus issued erroneously. The express design of the act was to obviate u delays and inconvenience, as well in the commencement as in the prosecution of suits and proceedings in the Supreme Court.” To sanctify the present removal, would be in effect the establishment of a system of delay unknown to the law before, and a deviation from the declared objects of the legislature. The generality of the words of the act has been restricted by a former decision, and we then thought it could not be the intention of the legislature to accelerate the sale of lands, or fix special bail at an- earlier period, by a double return day in the same term. In the present instance, the reasonable import of the expressions may be satisfied by a construction different from that set up by the the defendant. In mesne process, you cannot overleap a term from the test of the writ, but it is otherwise in executions. 2 Bl. Rep. 846. 2 Ld. Raym. 776. 2 Salk. 700.
The causes wherein the present defendant was plaintiff were agreed to be continued, as well as the present suit.